Citation Nr: 0712883	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-07 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

As much as the Board regrets delaying the adjudication of 
appellant's claim, it finds that further development is 
needed before a decision can be issued on its merits.  
Further development would ensure that appellant's due process 
rights, including those associated with 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2006), are met.  

Appellant originally filed her claim for entitlement to 
service connection for the cause of the veteran's death under 
the theory that the veteran had suffered from a kidney 
condition while in service, that he continued to receive 
treatment until his death, and that the kidney condition 
contributed to his death.  See May 2002 VA Form 21-4138; 
September 2002 notice of disagreement (NOD); October 2004 
transcript.  In an April 2007 statement, however, appellant 
now asserts that her husband died of prostate cancer and that 
VA has failed to note that the veteran was having prostate 
problems as far back as 1957 when he was discharged from 
service.  She also reports that the veteran was treated for 
mild prostatitis in June 1955 and that a July 1989 VA record 
notes he was service-connected for prostate gland condition.  

A review of the claims folder reveals that service connection 
for chronic mild prostatitis was granted in May 1958.  A 
noncompensable evaluation was assigned under Diagnostic Code 
7527 effective November 24, 1957.  The noncompensable rating 
was continued throughout the veteran's lifetime; there is no 
indication that the veteran filed a claim for service 
connection for prostate cancer prior to his death.  See 
rating decisions dated February 1979, August 1979, September 
1982 and November 1982.  The discharge diagnosis from 
Maimonides Medical Center, where the veteran passed away in 
June 1993, lists the final diagnosis as metastatic cancer, 
septic shock, respiratory failure, congestive heart failure, 
and ischemic cardiomyopathy.  It also indicates that the 
veteran had a history of prostatic cancer treated with 
surgery, radiation and chemotherapy.  

The RO has only adjudicated appellant's claim under the 
theory she initially set forth.  See July 2002 rating 
decision; February 2004 statement of the case (SOC); June 
2004 supplemental SOC (SSOC); October 2006 SSOC.  As such, 
the claim must be returned to the RO for adjudication of the 
claim under appellant's new theory of entitlement.  See 
generally Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).  

The Board also notes that, in January 2005, the Board's 
remand instructions included obtaining the records of the 
veteran's final hospitalization at Maimonides Medical Center.  
The appellant apparently provided the summary of this 
hospitalization in September 2005, and provided 
authorization, which has now expired, for VA to obtain 
records from this facility in November 2005.  The record, 
however, does not show that an attempt was made to obtain 
additional records from this facility.  In addition, a 
comparison with the address for Dr. Berger provided by the 
appellant on the November 2005 authorization to obtain 
records from this health care provider with the letterhead 
address on a partial January 1990 letter contained in the 
claims folder indicates that the requests for records from 
Dr. Berger were sent to an incorrect address.  The requests 
were returned to VA by the post office.  Another attempt 
should be made to obtain these records.

Moreover, although the VA New York Harbor Healthcare System, 
which includes the Brooklyn VAMC, reported in June 2005 that 
a search of records showed no indication of the veteran being 
in that healthcare system, the claims folder contains 
summaries of the veteran's hospitalization at the Brooklyn 
VAMC in 1979 and 1989.  The appellant asserted in April 2007 
that there should be voluminous medical records from 1955 to 
1993.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts would be 
futile.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Again ask the appellant to authorize 
VA to obtain records of the veteran's 
treatment from Maimonides Medical Center 
and from Dr. Berger.  If authorization is 
obtained, attempt to obtain records of 
the veteran's treatment from these 
healthcare providers.  The request to Dr. 
Berger should be sent to the Smithtown 
address for North Shore 
Hematology/Oncology Associates, P.C. 
contained in the letterhead of a partial 
letter dated January 24, 1990 contained 
in the claims folder, or to an updated 
address, if one is provided.

2.  Again attempt to obtain records of 
the veteran's treatment at the Brooklyn, 
New York, VA facility.  If efforts to 
obtain these records cease, document that 
VA concludes that the records sought do 
not exist or that further efforts to 
obtain these records would be futile. 

3.  Adjudicate the merits of appellant's 
claim for entitlement to service 
connection for the cause of the veteran's 
death under the theory that his service-
connected prostate gland disability 
contributed to his death.  

4.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided an updated SSOC, and given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




